Citation Nr: 9918836	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-48 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of zero percent for a 
lung virus/viral upper respiratory infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1993 rating decision of 
the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO).  That rating decision granted 
service connection for a "lung virus" but characterized the 
service-connected disability as "viral upper respiratory 
infection" and rated it as zero percent disabling under 
Diagnostic Code 6699-6601 (the latter being the code for 
bronchiectasis), effective from December 1992.

In August 1997, the Board remanded this matter to the RO for 
additional development to include obtaining additional 
treatment records, affording the veteran a VA examination, 
and consideration of the respiratory disorders rating 
criteria in effect prior to and as of October 7, 1996.  In 
the August 1997 remand, the Board referred to the service-
connected disability as a viral upper respiratory infection.  
However, as the veteran claimed service connection for a lung 
virus and the December 1993 rating decision apparently 
granted service connection for a lung virus and rated it 
under a pulmonary code, the Board finds that the disability 
should be characterized to reflect the pulmonary component; 
thus, it is being referred to as a lung virus/viral upper 
respiratory infection.  The RO is reminded that separate 
ratings could be assigned for pulmonary disability and for 
upper respiratory disability, if the intent was to service 
connect both.  Accordingly, this matter is being referred to 
the attention of the RO for clarification and any appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected lung virus/viral upper 
respiratory infection is manifested primarily by mild 
reactive airway disease, minimal airway obstruction, and 
complaints of episodes of shortness of breath with dry cough 
occurring with certain activities and environmental exposure.  

2.  Pulmonary function tests since October 7, 1996, show 
post-bronchodilator findings of FEV1 of 95 percent predicted 
and FEV1/FVC of 91 percent.  

3.  The veteran uses a Ventolin (albuterol) inhaler but she 
is not shown to have required daily inhalational or 
bronchodilator therapy since October 7, 1996.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the service 
connected lung virus/viral upper respiratory infection have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6602 (as in 
effect prior to and as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that in June 1981and May 
1982, the veteran was noted to have sinusitis and was treated 
with an antibiotic.  When she was treated for an upper 
respiratory infection in February 1983 and for a viral 
syndrome in October 1983 her lungs were clear.  In January 
1984, she was again treated for an upper respiratory 
infection.  In May 1984, when she complained of a non-
productive cough, her lungs were clear on auscultation and 
the assessment was questionable smokers' cough/reaction to 
dust in air.  In September 1984 and March 1985, she was 
treated for upper respiratory infection versus allergies and 
viral illness, respectively.  She was treated for a viral 
syndrome and an upper respiratory infection in April 1986 and 
an upper respiratory infection in March 1987.  A periodic 
examination in August 1987 showed that her lungs and chest, 
nose, and sinuses were normal.  An August 1987 pulmonary 
function test showed FVC of 89 percent predicted and FEV1 of 
86 percent predicted and was interpreted as being "within 
normal limits."  In November 1988, she was treated for right 
otitis media and sinusitis and for rhinitis in December 1988.  
In February 1989, she was treated for an upper respiratory 
infection with musculoskeletal pain of right chest wall 
aggravated by breathing, coughing, and moving.  Examination 
of lungs revealed harsh breath sounds with no crepitations.  
In September 1989, she was treated for an upper respiratory 
infection and rhinitis, with a non-productive cough and sinus 
congestion.  Her chest was clear to auscultation.  

In November 1991 the veteran sought treatment for cold 
symptoms and a hacking cough of four weeks duration with 
scant sputum and some wheezing she had had for four weeks.  
The examiner noted that the veteran had rare coughing spells, 
and that her lungs were clear with no wheezes or rales and 
excellent air movement.  The veteran was noted to have had a 
history of positive TB tine and negative PPD testing.  It was 
noted that chest X-rays were interpreted as showing 
interstitial pattern with apical lordotica.  The assessment 
was cough - suspect Mycoplasma - must keep TB in mind.  
Doxycycline, Robitussin DM, and Chlor-Trimeton were 
prescribed.  A November 1991 X-ray report indicates that 
there were no significant abnormalities noted; however, the 
X-ray report also includes a "provider's impression" of 
interstitial pattern, suspect Mycoplasma.  A November 1991 
consultation sheet reflects a provisional diagnosis of rule 
out reactive airway disease. 

Later in November 1991, the veteran sought follow-up 
treatment for the cough which was not improving.  She stated 
that it occurred mostly at night and that she was not able to 
run.  It was noted that there had been no change since being 
on Vibramycin.  Examination of lungs revealed no wheezes or 
rales; there was some decreased air movement with forced 
expiration.  The assessment was mild reactive airway disease, 
doubt allergy since no better with Chlor-Trimeton.  She was 
given a trial Proventil inhaler.  November 1991 pulmonary 
function tests revealed that FVC was 141 percent predicted, 
FEV1 was 129 percent predicted, and FEV1/FVC was 89 percent 
predicted.  The interpretation was possible mild obstructive 
disease with FEV1/FVC at 89 percent predicted.  It was noted 
that this showed normal FEV1, increased FVC, "but decreased 
FEV1/FVC likely secondary to increased FVC.  "individual 
test results" included FEV1 of 125 and 126 percent 
predicted, FVC of 121, 119, and 117 predicted and FEV1/FVC of 
88 and 103 percent predicted.

Later in November 1991, she complained of a cough that came 
and went.  She reported that she had no wheezing except with 
coughing fits and no sputum.  Examination of lungs showed no 
wheezes or rales, good air movement, and rare end expiration 
wheeze with forced expiration.  The assessment was still 
suspect mild bronchospasm, use Proventil.  In December 1991, 
she was treated for an upper respiratory infection with mild 
reactive airway disease exacerbation.  She reported that her 
chronic cough seemed worse, especially when lying down, and 
that she was using the inhaler with some results.  The 
treatment provider noted that she had a frequent hacky cough 
and that the lungs had no wheezes or rales and good air 
movement.  Medications included Afrin, Chlor-Trimeton, and 
Proventil inhaler.  In April 1992, it was noted that the 
veteran had had an asthma attack in a gas mask, and that she 
had had a recent history of reactive airway disease-like 
symptoms since returning from Turkey.  The treatment provider 
reported that her lungs were clear in all fields and the 
assessment was doubt asthma, questionable bronchospasm, 
questionable TB, Mycoplasma.  She was given erythromycin.  

In May 1992, it was noted that the veteran was on 
erythromycin for possible pulmonary infection and reactive 
airway disease.  She reported that she had had problems since 
her return from Saudi Arabia in October 1991 and was unable 
to keep down the erythromycin due to nausea and vomiting.  
The veteran's lungs were clear to auscultation with no 
wheezes on forced expiration.  The assessment was nausea and 
vomiting secondary to erythromycin, switch to tetracycline.  
Later in May 1992, she sought follow up treatment for asthma.  
The treatment provider noted that she had had a history of 
reactive airway disease since her return from Saudi Arabia, 
and that she had just finished a course of tetracycline and 
reported breathing better now.  She was started on an Intal 
inhaler and was to use Ventolin for wheezing.  The treatment 
provider also noted that they should "consider allergy 
testing in future."  

On the September 1992 separation examination report of 
medical history the veteran reported that she used an Intal 
inhaler and the examiner reported that she used this inhaler 
for reactive airway disease which started in Turkey in 
October 1991, that her last evaluation had been in May 1992, 
and that allergy testing was recommended but was never 
accomplished.  She also reported that she had never had 
chronic or frequent colds, sinusitis, hay fever, pain or 
pressure in her chest, chronic cough, recent gain or loss of 
weight, coughed up blood, or had ear, nose, or throat 
trouble.  The boxes next to asthma and shortness of breath 
were left blank; she did not report whether she had ever had 
or currently had these problems.  The examiner reported that 
clinical evaluation of the lungs and chest, nose, sinuses, 
and mouth and throat was all normal.  The veteran's weight 
was 132 pounds.  In November 1992, she sought treatment for a 
head and chest cold with a dry cough and coughing fits which 
were worse at night.  She reported that she had had these 
symptoms for 10 days, and that she had had a fair amount of 
nasal discharge and clear yellow sputum.  The pharynx was 
found to be clear, and the lungs had no wheezes or rales and 
good air movement.  The assessment was bronchitis.  
Vibramycin, Chlor-Trimeton, and Afrin were prescribed.

A February 1993 VA general medical examination report shows 
that the veteran reported that she developed a chest 
infection in 1991 when she was serving in the Persian Gulf 
and that, although the acute infection had cleared up, she 
still had poor exercise tolerance and shortness of breath.  
She was able to walk two and a half to three miles a day, and 
to run about "a quarter and a half a mile a day;" prior to 
the inservice lung virus, she had been able to run three 
miles a day.  She reported that she periodically wheezed when 
running which was relieved with an inhaler.  It was noted 
that the veteran took no medications other than the inhaler, 
which she sometimes used when she exercised.  Her weight was 
139, which was her maximum weight in the last 12 months, and 
her build was average.  Examination of the face, neck, nose, 
sinuses, mouth and throat was negative and examination of the 
respiratory system was normal with no localizing sounds, 
cough, or wheezing.  The diagnosis was viral upper 
respiratory infection with residual, mild airway obstruction.  
A chest X-ray report states that the clinical history 
included previous pneumonia and shortness of breath and that 
the X-rays showed normal chest; single left upper quadrant 
clip below GE junction.  

A February 1993 pulmonary function test report notes that the 
veteran had a history of dyspnea after severe exertion, non-
productive cough, and rare wheezes.  It was also noted that 
diagnoses included dyspnea and wheezing with exercise.  
Pulmonary function testing showed FEV1 of 116 percent 
predicated, FVC of 121 percent predicted, and FEV1/FVC of 84 
percent (actual) and 88 percent (predicted).  It was noted 
that the veteran performed "with good effort."  The 
interpretation of the pulmonary function test results was 
that, although the FVC and FEV1 were within normal limits, 
the FEV1/FVC ratio was reduced.  The inspiratory flow rates 
were within normal limits.  The conclusion was that minimal 
airway obstruction was present and that, although 
bronchodilators were not tested, a clinical trial might be 
helpful to assess the presence of a reversible component.  
The pulmonary function diagnosis was minimal obstructive 
airways disease; if asthma is suspected consider methacholine 
challenge test to confirm.  

In November 1993, the veteran underwent a "Persian Gulf" 
examination.  The examination report shows that the veteran 
complained that she had not been able to breathe since 
September 1991; that exposure to smoke, heat, cold, and 
running caused shortness of breath and wheezing; and that she 
could not breathe when she was hot, exposed to smoke, or 
working out.  It was noted that pulmonary function tests at 
the February 1993 VA examination were abnormal and that she 
used an albuterol inhaler with relief.  Examination of the 
chest revealed that the lungs were clear and that there were 
no wheezes or consolidation.  The examiner noted that the 
veteran complained of reactive airway disease.  The diagnosis 
was airway disease.  A December 1993 chest X-ray examination 
was reported as normal, with no change from prior study in 
February 1993.  By a letter dated in December 1993, a VA 
physician informed the veteran that the results of laboratory 
tests (including X-rays) conducted during her Persian Gulf 
examination in November 1993 showed no abnormalities other 
than in her urinalysis and it was recommended that she have 
the urinalysis repeated  

By a rating decision dated in December 1993, the RO decided 
that service connection was warranted for "lung virus;" 
however, the disability was then listed as "viral upper 
respiratory infection" and rated zero percent under 
38 C.F.R. § 4.97, Diagnostic Code 6699-6601, effective from 
December 1992.  This evaluation has been confirmed and 
continued to date.  

VA outpatient treatment records dated from September 1994 to 
March 1998 reveal that in September 1994 the veteran reported 
that she could not breathe that she had intermittent episodes 
of shortness of breath, and that she had a cough with these 
episodes and sometimes wheezing, without phlegm.  She also 
reported having been told she had asthma.  It was noted that 
she used a Ventolin inhaler.  The treatment provider noted 
that the veteran had had some weight gain, 30 pounds over the 
last year and a half, and that her "spells" were triggered 
by dust, mowing the lawn, and smoke.  The lungs were clear to 
auscultation with no wheezing on forced expiration.  The 
assessment was symptoms most consistent with asthma, symptoms 
seem triggered by dust, weeds, and smoke, and "down the line 
may benefit from allergy testing."  The veteran was 
instructed to use the albuterol inhaler four times daily.  
September 1994 chest X-rays were noted to be over-penetrated 
and to show no gross abnormality.  In October 1994, she 
reported that the episodes of shortness of breath with dry 
cough were about the same and that she did not get much help 
from the inhaler.  Her lungs were clear to auscultation, with 
no wheezing, and a chest X-ray was negative.  The assessment 
was probable allergies/asthma, symptoms triggered by dust, 
weeds, and smoke, and think would still benefit from allergy 
testing.  In October 1994, the albuterol inhaler was 
discontinued and a cromolyn sodium inhaler was prescribed.  

In November 1994, the veteran reported that she got no help 
from the cromolyn inhaler, which she took two puffs of two 
times a day.  The treatment provider reported that the lungs 
were clear to auscultation, without wheezing, and that 
February 1993 pulmonary function test results showed minimal 
airway obstruction. The assessment was probable 
allergies/asthma, not helped by cromolyn, try triamcinolone 
inhaler, still may use albuterol inhaler when getting attack, 
and still may benefit from allergy testing.  An undated 
treatment record shows that the veteran did not use the 
triamcinolone inhaler and that her lungs were clear.  The 
assessment included rule out asthma - pulmonary function 
tests were not done with methacholine, will get that, will 
push triamcinolone inhaler.  December 1994 pulmonary function 
tests (pre-drug) showed FEV1 of 113 percent predicted, FVC of 
115 percent predicted, and FEV1/FVC of 98 percent predicted.  
It was noted to be a "normal study."  

VA medical records reflect that in January 1995 the veteran 
reported that her breathing spells were better since it was 
winter, and that she got good results from a Ventolin 
inhaler.  In February 1995, she reported that she had had an 
asthma attack that Saturday, and it was noted that she took 
two puffs of her Ventolin inhaler four to five times a day.  
The lungs were clear to auscultation, and the assessment was 
probable allergies/asthma, renew Ventolin inhaler.  In May 
and June 1995, her lungs were clear to auscultation, and it 
was noted that she took two puffs of her Ventolin inhaler as 
needed.  In December 1995 she was treated for an upper 
respiratory infection with low-grade fever.  The examiner 
noted that the prior medical history included questionable 
bronchial asthma for four years.  It was noted that she used 
Ventolin "~qd PRN," indicating that she used the 
bronchodilator approximately every day as needed; later in 
the same treatment record, it was noted that the veteran was 
to continue to use the Ventolin as needed.  Subsequent 
records note only that her medications included a Ventolin 
inhaler.  Her lungs were clear and the assessment included 
upper respiratory infection with low-grade fever and history 
of bronchial asthma, questionable, continue Ventolin as 
needed.  She was given erythromycin.  In September 1996, she 
was noted to have head and nasal congestion with green 
drainage, dry cough, and central chest soreness.  The veteran 
reported that she was going to school (12 units) and working 
nights from 11 p.m. to 7 a.m.  Examination revealed that the 
lungs were clear to auscultation; that there was left 
maxillary sinus tenderness; and that there was no neck 
adenopathy or pharyngeal erythema.  The assessment was 
bronchitis/upper respiratory infection.  Amoxicillin and over 
the counter medications were prescribed.  

An October 1996 telephone contact report shows that the 
veteran's mother reported that the veteran's bout with 
bronchitis did not seem to clear completely after antibiotic 
treatment, although it did improve; that the symptoms had 
returned; and that she had completed all antibiotic treatment 
and had no more.  Later in October 1996, the veteran reported 
that she was still sick with coughing and chronic sinus 
congestion and that the antibiotics did not help.  She stated 
that she had initially felt better with antibiotics but 
during that the last week she had had a dry cough, head 
congestion with green nasal drainage, sweats, and chills.  
She reported that she now felt better except for the dry 
cough and that she had had to use her Ventolin inhaler a lot.  
The treatment provider reported that the lungs were clear to 
auscultation.  The assessment was stubborn bronchitis.  It 
was noted that she had finished the amoxicillin and was given 
erythromycin.  In December 1996, she called and reported that 
she had a dry cough and thought she was getting bronchitis.  
Erythromycin was prescribed.  In February 1997, it was noted 
that her bronchitis was all better and that she used a 
Ventolin inhaler.  She reported that she carried 16 units at 
school and worked 30 hours a week.  An April 1997 report of 
telephone contact shows that the veteran reported that she 
used Ventolin occasionally.  She stated that her "asthma was 
much improved since she moved.  In October 1997, she was 
treated for acute sinusitis and was given amoxicillin and 
Entex.  In December 1997, the veteran reported that due to 
respiratory distress she wanted two albuterol inhalers per 
month instead of one.  The assessment was need additional 
inhaler per month (2 per month) and a temporary prescription 
for albuterol inhaler, two per month or six per 90 days, was 
written.  An undated problem list shows that the veteran had 
"?asthma."  

September 1998 pulmonary function tests showed that the 
standard study revealed FVC was 116.8 percent predicted; FEV1 
was 94.1 percent predicted; and FEV1/FVC was 70 percent 
(actual).  After bronchodilator, FVC was 90.5 percent 
predicted, FEV1 was 95.2 percent predicted, and FEV1/FVC was 
91 percent (actual).  Notes to the studies indicate 
"variable effort."  The interpretation was adequate effort, 
normal spirometry, and flow volume loop is normal.  

At a September 1998 VA examination for respiratory diseases, 
the veteran complained of intermittent non-productive cough, 
tonsillitis, sinusitis, ear infections, and shortness of 
breath.  She reported that her symptoms were generally worse 
in the winter and that she had wheezing in the heat or with 
exercise.  She reported that her symptoms began in service 
and had persisted.  The examiner noted that there were 
records of visits to the VA outpatient clinic in Clovis where 
the veteran presented with symptoms that included non-
productive cough, shortness of breath, intermittent wheezing, 
and pharyngitis.  The examiner stated that "While these 
symptoms are recorded on the visits, there was no objective 
evidence either on physical examination or on pulmonary 
function testing of obstruction."  It was noted that she 
reportedly used albuterol with brief relief that was by MDI 
and that she had also had multiple courses of antibiotics 
which also improved her symptoms.  Physical examination 
revealed that she was well developed.  Pharyngeal examination 
was within normal limits, and there was no adenopathy.  The 
lungs were clear with no wheezing and no prolonged 
expiration.  The examiner noted that spirometry performed 
three days earlier showed an FVC of 116 percent predicted and 
an FEV1 of 94 percent predicted, and that the FEV1/FVC ratio 
was 70 which was consistent with mild obstruction.  The 
examiner also stated that "however, the effort was very poor 
and the FEV1 could have been reduced due to poor effort."  
The examiner reported that, on the post-bronchodilator 
spirometry test, the veteran's FEV1 was 95 percent predicted; 
FVC was lower at 90 percent predicted, giving her an "FEV 
ratio" of 91 which was 106 percent of predicted value.  The 
impression was that the veteran reported a symptom complex 
with an upper respiratory tract component accompanied by 
intermittent sinusitis and ear pain; there was no objective 
evidence of any airway obstruction and no objective measure 
of any physiologic impairment.  


Pertinent Law and Regulations

The Board finds that the veteran's claim for an evaluation in 
excess of zero percent for the service-connected viral upper 
respiratory infection/lung virus is well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to satisfy the VA's duty to assist her mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998). 

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.97, Diagnostic Code 6600, in effect prior to 
October 7, 1996, provides that mild chronic bronchitis with 
slight cough, no dyspnea, and few rales warrants a zero 
percent evaluation.  Moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales warrants a 10 percent 
evaluation.  Moderately severe chronic bronchitis with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout chest, beginning chronic airway obstruction 
warrants a 30 percent evaluation.  A 60 percent evaluation 
requires severe chronic bronchitis with severe productive 
cough and dyspnea on slight exertion and pulmonary function 
tests indicative of severe ventilatory impairment.  

38 C.F.R. § 4.97, Diagnostic Code 6602, as in effect before 
October 7, 1996, provides that mild bronchial asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks warrants a 10 
percent evaluation.  Moderate bronchial asthma with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks, 
warrants a 30 percent evaluation.  A 60 percent evaluation 
requires severe bronchial asthma with frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  A note 
provides that, in the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  

The schedule of ratings pertinent to the respiratory system 
(38 C.F.R. § 4.97 (1996)) was amended by 61 Fed. Reg. 46720, 
46729 (Sept. 5, 1996), effective October 7, 1996.  As of 
October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6600, 
provides a 10 percent evaluation for bronchitis with FEV-1 of 
71- to 80-percent predicted, or; FEV1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 
percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 60 percent evaluation 
requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

As of October 7, 1996, 38 C.F.R. § 4.97, Diagnostic Code 6602 
provides a disability evaluation of 10 percent for bronchial 
asthma with FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent disability 
evaluation is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent disability 
evaluation is warranted for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
note to Diagnostic Code 6602 provides that, in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.   

38 C.F.R. § 4.96, as in effect both prior to and after 
October 7, 1996, provides that ratings under Diagnostic Codes 
6600 through 6817 will not be combined with each other.  

Consistent with the Court's decision in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Board will discuss the veteran's 
disability with consideration of the criteria effective both 
prior and subsequent to October 7, 1996.



Analysis

The veteran and the representative essentially contend that 
the veteran has bronchial and upper respiratory problems, 
asthma, and obstructive airway disease for which she receives 
regular medical care and is treated with antibiotics and 
inhalers.  She argues that her September 1998 VA medical 
visit (presumably the rating examination) was "a joke" and 
inadequate, lasting no more than five minutes.  However, 
after reviewing the claims file, the Board finds the 
examination report, including the results of pulmonary 
function tests, along with the other medical evidence, is 
adequate for deciding the claim.  

Based on the veteran's symptoms and the objective 
manifestations of the service-connected respiratory infection 
and the diagnoses of record, the Board finds that the 
service-connected lung virus/viral upper respiratory 
infection is most appropriately rated as a disease of the 
trachea and bronchi under Diagnostic Codes 6600 and 6602 
(bronchitis and bronchial asthma, respectively).  Although a 
November 1991 service medical record shows that a treatment 
provider reported that chest X-rays showed interstitial 
pattern with apical lordotica, there is no evidence of 
current interstitial lung disease.  The same November 1991 
inservice treatment provider noted that the veteran had had a 
positive TB tine test.  However, there is no evidence that 
the veteran ever had or currently has tuberculosis.  

It is noted that the RO has rated the service-connected lung 
virus/viral upper respiratory infection as analogous to 
bronchiectasis under 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 
6699-6601 (1998).  A review of the record shows that the 
veteran has never had a diagnosis of bronchiectasis.  
Although when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or 
injury, conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (1998).  In- and 
post-service diagnoses and findings have included mild 
reactive airway disease, asthmatic attacks, residual mild 
airway obstruction, minimal obstructive airway disease, 
bronchitis, and questionable bronchial asthma.  The record 
includes no findings or diagnosis of bronchiectasis.  
Therefore, as there have been diagnoses that fall within the 
"listed" conditions of bronchitis and asthma, the Board 
finds that the service-connected disability is most 
appropriately rated under 38 C.F.R. § 4.97, Diagnostic Codes 
6600, 6602.  Thus, Board will not consider the criteria for 
bronchiectasis under 38 C.F.R. § 4.97, Diagnostic Code 6601.  

The Board finds that the veteran's service connected lung 
virus/viral upper respiratory infection most closely 
approximates the criteria for a 10 percent evaluation and no 
higher under the rating criteria in effect prior to October 
7, 1996.  The evidence of record shows that the veteran has 
complained of episodes of shortness of breath with a dry 
cough and wheezing which occur with exercise and exposure to 
certain environmental/activity -related factors such as heat, 
cold, mowing the lawn, dust, and smoke.  She has also 
reported that her symptoms were sometimes worse at night.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, as in effect 
prior to October 7, 1996, a 10 percent evaluation is provided 
for mild bronchial asthma with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  Although the record includes no medical 
findings of wheezing other than a November 1991 service 
medical record which notes that there were rare end 
expiratory wheezes, the Board finds that, the veteran's 
service-connected respiratory disability most closely 
approximates the criteria for a 10 percent evaluation for 
episodes of asthmatic type breathing occurring several times 
a year with no clinical findings between attacks, under 
38 C.F.R. § 4.97, Diagnostic Code 6602, as in effect prior to 
October 7, 1996.  

Several treatment providers have described the veteran's 
disability as mild reactive airway disease and minimal airway 
obstruction.  The evidence does not show that the veteran has 
moderate bronchial asthma with rather frequent asthmatic 
attacks separated by only 10 to 14 day intervals and moderate 
dyspnea on exertion between attacks.  Therefore, the criteria 
for an evaluation in excess of 10 percent under Diagnostic 
Code 6602, as in effect prior to October 7, 1996, are not 
met.  

In the alternative, the veteran's disability could be 
assigned a 10 percent rating under the pre-October 7, 1996, 
criteria of Diagnostic Code 6600 which provide that 
bronchitis manifested by considerable night or morning cough, 
slight dyspnea on exercise and scattered rales warrants 10 
percent.  Those criteria are sufficiently approximated even 
though there is no evidence of rales.  However no more than 
10 percent would be warranted as the veteran's cough does not 
produce considerable expectoration, her cough is not shown to 
be persistent at intervals throughout the day and she has no 
rales.  Therefore, the criteria for more than a 10 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6600, as 
in effect prior to October 7, 1996, have not been met or more 
closely approximated. 

The Board finds that, under 38 C.F.R. § 4.97, Diagnostic Code 
6602, as in effect since October 7, 1996, the veteran's 
service connected respiratory disability also warrants a ten 
percent evaluation because the treatment records show that 
the she uses intermittent inhalation bronchodilator therapy.  
A 30 percent evaluation under 38 C.F.R. § 4.97, Diagnostic 
Code 6602, as in effect since October 7, 1996, requires FEV1 
of 56 to 70 percent predicted, or FEV1/FVC of 56 to 70 
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  
Separate evaluations under 38 C.F.R. § 4.97, Diagnostic Codes 
6600 and 6602 may not be assigned.  See 38 C.F.R. § 4.96(a).  

The only pulmonary function tests performed since October 7, 
1996, were the September 1998 pulmonary function tests which 
showed post-bronchodilator FEV1 of 95.2 percent predicted and 
post-bronchodilator FEV1/FVC of 91 percent.  The 
interpretation was adequate effort, normal spirometry, and 
flow volume loop is normal.  The September 1998 pulmonary 
function test report shows that the standard study (pre-
bronchodilator) FEV1 was 94.1 percent predicted and the pre-
bronchodilator FEV1/FVC was 70 percent.  There is no evidence 
that DLCO (SB) was from 56 to 65 percent predicted or lower.  
The September 1998 VA examiner reported that the September 
1998 pulmonary function tests showed that the FEV1/FVC ratio 
was 70, which was consistent with mild obstruction.  Thus, 
the criteria for an evaluation in excess of 10 percent under 
38 C.F.R. § 4.97, Diagnostic Code 6600, as in effect since 
October 7, 1996, are not met.   

The representative has asserted that the September 1998 
pulmonary function tests showed FEV1/FVC of 70 percent, 
thereby warranting a 30 percent evaluation.  To achieve that 
rating, the pre-bronchodilator results would have to be used.  
However, 61 Fed. Reg. 46720-46731, at 46723 (Sept. 5, 1996), 
which amended the schedule of ratings pertinent to the 
respiratory system, indicates otherwise.  In response to a 
commenter's recommendation that it be specified that 
pulmonary function be tested before bronchodilatation, the VA 
disagreed stating that "The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy.  The results of such tests reflect the 
best possible functioning of an individual and are the 
figures used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method assures 
consistent evaluations."  Thus, it becomes clear that the 
post-bronchodilator results are to be used. 

A review of the treatment records shows that the veteran was 
prescribed and was using Intal inhalers and cromolyn sodium 
inhalers (anti-inflammatory agents) in May and September 1992 
and October and November 1994.  In October 1994 a treatment 
provider had the veteran try a cromolyn sodium inhaler as 
preventive treatment; however, in November 1994, the veteran 
reported that the cromolyn inhaler provided no help and she 
was switched to different medications.  There is no evidence 
that the veteran has used inhalation anti-inflammatory 
medication since well before October 7, 1996, the effective 
date of the new respiratory criteria.  Thus, a 30 percent 
evaluation based on the use of inhalational anti-inflammatory 
medication is not warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6602, effective October 7, 1996

Additionally, the evidence does not show that, since October 
7, 1996, the veteran has used daily inhalational or oral 
bronchodilator therapy and she has not asserted that she does 
so.  Treatment records prior to October 1996 show that she 
was using an inhalational bronchodilator on a daily basis as 
recently as February 1995.  However, June 1995 to December 
1995 treatment records show that the veteran was to use the 
inhalational bronchodilator as needed.  A December 1995 
treatment record reports that the veteran's medications 
included Ventolin "~qd PRN" indicating that she used the 
bronchodilator approximately every day as needed; however, 
later in the same treatment record, it was noted that she was 
to continue to use the Ventolin inhaler as needed.  
Subsequent records note only that her medications included a 
Ventolin inhaler.  In October 1996, during a flare up of 
bronchitis, she reported that she had to use her Ventolin 
inhaler a lot, but in April 1997 she reported that she used 
Ventolin occasionally.    She also reported that her asthma 
was much improved since she had moved.  Although a December 
1997 record shows that, due to respiratory distress, the 
veteran was requesting two Albuterol inhalers per month 
instead of one, the evidence does not show and she has not 
contended that she is on daily inhalational or oral 
bronchodilator therapy.  It appears that at times she has 
used her Ventolin (albuterol) inhaler more often, such as 
during episodes of bronchitis; however, she primarily has 
used this inhaler on an as needed basis which in April 1997 
she reported was only occasionally.  

There is evidence that the veteran was given a triamcinolone 
(corticosteroid) inhaler in November 1994; however, an 
undated treatment record, apparently written in about early 
1995, shows that the veteran did not use the inhaler.  There 
is no further evidence of corticosteroid use or prescriptions 
and there is no evidence whatsoever to any courses of 
systemic (oral or parenteral) corticosteroids.  Additionally, 
there is no evidence that the veteran requires at least 
monthly visits to a physician for care of exacerbations and 
all pulmonary function tests revealed FEV1 and FEV1/FVC 
scores which are much higher than 40 to 55 percent.  Thus, 
the criteria for a 60 percent evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, as in effect since October 7, 
1996, are not met.

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. 119 (1999).  The veteran was 
separated from service in December 1992 and the evidence does 
not show that there has been a change in the severity of her 
symptoms from December 1992 to present which would warrant an 
evaluation in excess of the 10 percent evaluation assigned by 
this decision.  Therefore, staged ratings are not warranted.




In sum, for the reasons and bases discussed in detail above, 
the Board finds that a 10 percent evaluation and no higher is 
warranted for the service-connected respiratory disability 
under the regulations in effect both prior to and as of 
October 7, 1996.  


ORDER

Entitlement to a 10 percent evaluation for the service-
connected lung virus/viral upper respiratory infection is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

